

EXCLUSIVE TECHNICAL CONSULTING AND SERVICE AGREEMENT

 
THIS EXCLUSIVE TECHINCAL CONSULTING AND SERVICE AGREEMENT (the “Agreement”) is
made and entered into by and among the following parties on March 31, 2008
 
Party A: BEIJING HUATE XINGYE KEJI CO., LTD.
Registered Address: Room 5107, Shenchang Building, 51 Zhichun Road, Haidian
District, Beijing


Party B: Dalian Shipping Online Network Co., Ltd.
Registered Address: Room23-A2 Summit Building, No.4 Shanghai Road, Zhongshan
District, Dalian


WHEREAS,



1.
Party A, a wholly foreign-owned enterprise duly established and valid existing
under the People’s Republic of China (the “PRC”), owns resources to provide
relevant technical consulting and services.




2.
Party B is a limited liability company duly established and valid existing under
the PRC laws. Party A agrees to provide Party B technology consulting and
related service, and Party B agrees to accept such technical consulting and
services provided by Party A in accordance with this Agreement.



NOW THEREFORE, through mutual negotiations, the Parties hereto agree as follows:


1.
Technical Consulting and Services; Exclusivity




1.1
During the term of this Agreement, Party A agrees to, as the exclusive technical
consulting and services provider of Party B, provide the technical consulting
and services to Party B in accordance with this Agreement:




(i)
Analysis and evaluation of Party B’s current business, operational model and
customer types in an effort to integrate current business management resource;




(ii)
Provision of advanced management skills to offer a framework for the
construction of a new management platform;




(iii)
Provision of technology information and materials related to Party B’s business
development and operation. The contents of the technology information and
documents may be enhanced or diminished during the performance of this Agreement
upon mutual agreement to address each Party’s requirements; and

 
1

--------------------------------------------------------------------------------


 

(iv)
Training of technical and managerial personnel for Party B and provision of
required training documents. Party A will send technologists and managerial
personnel to Party B to provide related technology and training service as
necessary.

 

1.2
Party B hereby agrees to accept such technical consulting and services provided
by Party A. Party B further agrees that, during the term of this Agreement, it
shall not accept the technical consultation and service provided by any other
third party without the prior written consent of Party A.




1.3
Party A shall be the sole and exclusive owner of all right, title and interests
to any and all interllectual property rights arising from the performance of
this Agreement (including but not limited to, copyrights, patent, know-how,
commercial secrets and others), no matter whether it is developed by Party A or
by Party B based on Party A’s intellectual property right.

 
2.
Payment for the technical consultation and service(“Consulting Fees”)




 
2.1
The both parties agree that the consulting fees shall be paid per year in
accordance with the consulting and service actually provided by Party A.




 
2.2
Except for the Consulting Fees mentioned above, Party B agrees to reimburse
Party A for all necessary expenses in relation to performing this Agreement,
including but not limited to, travelling expenses, fees payable to experts,
printing fees and mail cost.




 
2.3
Except for the Consulting Fees, Party B agrees to reimburse Party A the tax,
customs and other expenditures(income tax is not included) in relation to Party
A’s performance of this Agreement by Party A.




 
2.4
Party B shall provide Party A with a report in relation to Consulting Fees
(“Consulting Fees Report”) in accordance with this Agreement within three (3)
business days after each finacial year, and Party B shall remit the amount in
RMB to the bank account designated by Party A within two(2) working days after
delivering the Consulting Fees Report. In case that Party B fails to pay
Consulting Fees and other necessary expenses in accordance with this Agreement,
Party B shall pay Party A late fee based on a 12% annual interest (compound
interest) from the date of such default.

 
2

--------------------------------------------------------------------------------


 

 
2.5
Party B shall open separate bank account for the Consulting Fees under this
Agreement. Party A is entitled to appoint its employee or PRC accountant or
international accountant to review or audit the account books in relation to the
consulting service from time to time. The fees payable to the accountant shall
be paid by Party A itself. Party B shall provide any and all documents, account
books, records, materials and information, and any convenience and assistance to
the person designated by Party A or accountant appointed by Party A may deem
necessary. The auditing report issued by Party A’s employee should be final and
conclusive unless Party B give written objection within seven (7) days after
receiving such report. The report issued by the accountant shall be final and
conclusive. Party A is entitled to serve written payment notice to Party B at
any time after receiving the audit report according to the consulting fee
confirmed by the audit report. Party B shall pay within seven (7) days after
receiving the notice in accordance with Article 2.4.

     

 
2.6
All payment payable by Party B to Party A shall have subtracted from tax, bank
handing charge or any other expenses.



3.
Representations and Warranties




3.1
Representations and Warranties of Party A

 
Party A hereby the represents and warrants as follows:
 

 
3.2.1
It has the power to enter into and perform this Agreement in accordance with its
constitutional documents and business scope, and has taken all necessary action
to get authorization, consent and approval from third party and/or government
authorities, and will not conflict with any agreement or laws binding on it.

 

 
3.2.2
Upon signing of this Agreement, this Agreement shall constitute a legally
binding document on Party A and may be enforceable in accordance therewith.

 

3.2
Representations and Warranties of Party B

 
Party B hereby the represents and warrants as follows:
 

 
3.2.1
Party B is a company duly registered and valid existing under the laws of the
PRC, and is authorized to enter into this Agreement.

 

 
3.2.2
Party B has the power to execute and perform this Agreement in accordance with
its constitutional documents within its business scope, and has taken all
necessary action to obtain all consents and approval to execute and perform this
Agreement, and do not and will not result in any violation of enforceable or
effective laws or contractual limitations.

 

 
3.2.3
Upon its execution, this Agreement constitutes its legal, valid and binding
obligation of Party B, enforceable in against it in accordance with its terms.

 
3

--------------------------------------------------------------------------------


 
4.
Confidentiality




 
4.1
Party B agrees to use all reasonable endeavours to protect and maintain the
confidentiality of Party A’s confidential data and information acknowledged or
received by Party B by accepting the exclusive echnical consulting and service
from Party A (“Confidential Information”). Party B shall not disclose, grant or
transfer to any third party of such Confidential Information. Upon termination
of this Agreement, Party B shall, upon Party A’s request, return to Party A or
destroy of any documents, material or software contained any of such
Confidential Information, and shall completely delete any of such Confidential
Information from any memory devices, and shall not use or permit any third party
to use such Confidential Information.

 

 
4.2
The both Parties agree that the provisions of this Article 4 shall survive
notwithstanding the alteration, revocation or termination of this Agreement.

 
5.
Indemnities




 
5.1
Party B shall indemnify Party A against any loss, damage, liability or expenses
suffered or incurred by Party A as a result of or arising from any litigation,
claim or compensation request in other methods in relation to the consulting and
service under this Agreement.

 
6.
Effectiveness and Term of this Agreement




 
6.1
This Agreement shall be executed and come into effect as of the date first set
forth above. The term of this Agreement shall be ten (10) years unless earlier
terminated as set forth in this Agreement or the both Parties reach other
written agreements containing articles of terminating this Agreement.

 

 
6.2
This Agreement shall be terminated upon written confirmation from both Parties
before termination. Otherwise this agreement shall be extended automatically,
the exetened term shall be ten (10) years.

 
7.
Termination of the Agreement




 
7.1
The Agreement shall extended automatically upon the expire date of this
Agreement unless it is terminated in accordance with this Agreement.




 
7.2
During the term of this Agreement, Party B may not terminate this Agreement
except in the case of gross negligence, fraud action, or other illegal action or
bankruptcy of Party A. Notwithstanding the above, Party A may terminate this
Agreement with a written notice to Party B thirty (30) days before suchc
termination.




 
7.3
The rights and obligations of the both Parties under Article 4 and Article 5 of
this Agreement shall survive after the termination of this Agreement.

 
4

--------------------------------------------------------------------------------


 
8.
Dispute Settlement




 
8.1
The Parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through friendly
consultation. In case no settlement can be reached through consultation, each
Party can submit such matter to China International Economic and Trade
Arbitration Committee for arbitration according to the current effective
arbitration rules of its. The arbitration shall be held in Beijing. The
arbitration proceedings shall be conducted in Chinese. The arbitration award
shall be final and binding upon the Parties.  

 
9.
Force Majeure




 
9.1
Force Majeure Event (“Event”) means any event which is out of control of each
party, and which is unavoidable or insurmountable even the party affected by
such event has paid reasonable attention to it. The Event shall include, but not
limited to, government actions, nature disaster, fire, explosion, typhoons,
floods, earthquakes, tide, lightning or war. However, any lack of credit, assets
or financing shall not be deemed as Event. The party claiming the occurrence of
Event shall provide the other party with the steps of fulfilling the obligations
of this Agreement.




 
9.2
If the fulfillment of this Agreement is delayed or blocked due to the Event
defined in the above, the party affected by such an Event shall free from any
obligation to the extent of delay or holdback. The party affected by such an
Event shall make proper measures to reduce or diminish the effect from such
Event, and shall do its endeavour to recover capacity to performing the
obligations delayed. The both parties agree to try its best to recover
performance of this Agreement upon elimination of such Event.



10.
Notices




 
10.1
Any notice to which is given by the both Parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by telex or
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on business date or reaches the addressee
after the business time, the next business day following such day is the date of
notice. The delivery place is the address first written above of the Parties
hereto or the address advised in writing including facsimile and telex from time
to time. Written method includes fax and telefax.

 
11.
Assignment




11.1
Party B may not assign or transfer any rights or obligations under this
Agreement to any third party without prior written consent by Party A.

 
5

--------------------------------------------------------------------------------


 
12.
Severability

 

 
12.1
If any of the terms of this Agreement is invalid, illegal or unenforceable due
to incompliance with laws, the validity and enforceability of the other terms
hereof shall nevertheless remain unaffected.

 
13.
Amendments and Supplement

 

 
13.1
Any amendment and supplement of this Agreement shall be effective only if it is
made in writing and signed by the parties hereto. The amendment and supplement
duly executed by the parties shall be part of this Agreement and shall have the
same legal effect as this Agreement.

 
14.
Governing Law and Languages

 

 
14.1
This Agreement shall be governed by and construed in all respects in accordance
with the laws of the PRC.

 

 
14.2
This Agreement is executed both in Chinese and English with two copies for each
language. The Chinese version will prevail in the event of any inconsistency
between the English and any Chinese translations thereof.

 
[THIS SPACE IS INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the both Parties have its authorized representative executed
this Agreement on the date first above written.



Party A: /s/ BEIJING HUATE XINGYE KEJI CO., LTD.
Legal Representative (Signature):
Du Guangwen


Party B: /s/ Dalian Shipping Online Network Co., Ltd.
Legal Representative (Signature):  Li Honglin
 
7

--------------------------------------------------------------------------------

